588 So.2d 307 (1991)
Arthur RASKA, Appellant,
v.
GLASGOW CONTRACTING CO. and Feisco, Appellees.
No. 91-449.
District Court of Appeal of Florida, First District.
November 4, 1991.
Paul J. Morgan of Simmermon, Morgan & Wingo, P.A., Orlando, for appellant.
Torben S. Madson, III, of Rissman, Weisberg, Barrett & Hurt, P.A., Orlando, for appellee.
PER CURIAM.
Arthur Raska, the claimant in this worker's compensation appeal, challenges an order of the Judge of Compensation Claims (JCC) denying reimbursement for attendant care services that had been provided by the claimant's wife. Error is also asserted in the JCC's refusal to award expert witness fees as taxable costs when the claimant prevailed on a portion of his attendant care claim. Although we can affirm the denial of attendant care reimbursement without further comment, we must reverse the denial of taxable costs.
The claimant offered expert testimony from a registered nurse and a rehabilitation specialist which was relevant to *308 the successful portion of his claim for attendant care. The JCC mistakenly believed that he could deny costs on the ground that he did not rely upon the experts' testimony in arriving at his decision. It is well established, however, that when expert testimony is received as admissible and the testimony is relevant to an issue on which the claimant prevails, the witness fees should be taxed as costs regardless of whether the testimony is relied upon by the JCC. See Stich v. Independent Life & Accident Insurance Co., 139 So.2d 398, 401 (Fla. 1962); Christopher v. Dobbs Houses, Inc., 411 So.2d 267 (Fla. 1st DCA 1982).
Accordingly, the denial of attendant care benefits for the period of June 7, 1987, to March 1, 1990, is AFFIRMED, the denial of costs is REVERSED, and the case is REMANDED for proceedings consistent with this opinion.
SMITH and MINER, JJ., and WENTWORTH, Senior Judge, concur.